ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
University of Maryland                        )      ASBCA Nos. 60223, 60224
                                              )
Under Contract No. H98230-07-D-Ol 75          )

APPEARANCES FOR THE APPELLANT:                       Paul E. Pompeo, Esq.
                                                     Craig A. Schwartz, Esq.
                                                     Jen Gartner, Esq.
                                                      Arnold & Porter Kaye Scholer LLP
                                                      Washington, DC


APPEARANCES FOR THE GOVERNMENT:                      Darrell F. Cook, Esq.
                                                      Associate General Counsel
                                                     Roshni Kurian, Esq.
                                                     Sean M. Costello, Esq.
                                                     Kathryn J. Payne, Esq.
                                                      Trial Attorneys
                                                      National Security Agency
                                                      Fort George G. Meade, MD

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: February 21, 2019



                                                       inistrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60223, 60224, Appeals of
University of Maryland, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services ·
                                                  Board of Contract Appeals


                                                                                            I